DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 17, 20, 22, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillbrandt U.S. Patent Application Publication No. 2016/0144178 A1.
Regarding claims 9 and 20, Hillbrandt discloses a method, comprising: capturing sensory input during an interaction between two or more persons, one of which is using a sensory prosthesis to at least enhance a sensory ability (Paragraph 0044, 8th sentence, A determination nd sentence, The method can be implemented using hardware, software, or a combination of both; 9th sentences, Identification of the different speakers is helpful to distinguish whether a potential control expression was spoken by the recipient or by another person in the conversation (or in an unrelated, nearby conversation) to ensure that adjustments are applied properly to an auditory prosthesis. Said adjustments are made to improve the hearing aid response for inputs received thereafter, hence future inputs); and outputting the indication for the one or more of the persons (Paragraph 0071, a client device such as a laptop, a personal computer, a smart phone, etc., can communicate with one or more auditory prostheses. Paragraph 0072, the client device may perform a method to identify a control expression and instruct the auditory prosthesis to apply an audio setting adjustment.  The client device can transmit instructions to the auditory prosthesis to apply an audio setting instruction via communication connection).
             Regarding claim 17, Hillbrandt further discloses the indication is a visual indicator that distracts from the conversation (Paragraph 0067, 4th sentence, the output device can be a display. Therefore it is inherent that instruction printed on the display will distract the user and distract from the conversation.)
             Regarding claim 21, Hillbrandt further discloses the captured sensory stimulating phenomenon is a sound of a conversation; and the future sensory stimulating phenomenon is a future portion of the conversation (Paragraph 0044, 8th and 9th sentences).

             Regarding claim 24, Hillbrandt further discloses the device is configured to be in signal communication with a sensory prosthesis; the output regarding the captured phenomenon is a signal to the sensory prosthesis to at least one of adjust a setting thereof, inform a recipient to adjust a setting thereof or inform the recipient of a feature of the ambient environment in which the device is located (Paragraph 0072, the client device may perform a method to identify a control expression and instruct the auditory prosthesis to apply an audio setting adjustment.  The client device can transmit instructions to the auditory prosthesis to apply an audio setting instruction via communication connection).
             Regarding claim 27, Hillbrandt further the device is configured to control a sensory prosthesis; the device is configured to display control settings on the display screen to control the sensory prosthesis based on the analysis of the signal so that the recipient can adjust the sensory prosthesis based on the output (Paragraph 0072, the client device may perform a method to identify a control expression and instruct the auditory prosthesis to apply an audio setting adjustment.  The client device can transmit instructions to the auditory prosthesis to apply an audio setting instruction via communication connection).
 
Allowable Subject Matter
Claims 39, 41-44, 46 and 47 are allowed.
s 10, 13, 16, 19, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
            The following is an examiner’s statement of reasons for allowance: Independent claim 39 identifies the uniquely distinct feature of a portable electronic device configured to display instructions in an interactive format, which instructions are to people in visual range of the visual indicator to take actions to enhance future sensory input of a recipient of a sensory prosthesis in combination with all the disclosed limitations of claim 39.
             The closest prior art, Hillbrandt (US 20160144178A1) discloses a portable electronic device with a visual indicator device and a wireless communication device for capturing sensory input during an interaction between two or more persons, one of which is using a sensory prosthesis to at least enhance a sensory ability but fails to teach the portable electronic device configured to display instructions in an interactive format, which instructions are to people in visual range of the visual indicator to take actions to enhance future sensory input of a recipient of a sensory prosthesis; Petersen et al. (US 9510112B2) discloses a portable electronic device with a visual indicator device and a wireless communication device for capturing sensory input using an external microphone array during an interaction between two or more persons, one of which is using a sensory prosthesis to at least enhance a sensory ability but fails to teach the portable electronic device configured to display instructions in an interactive format, which instructions are to people in visual range of the visual indicator to take actions to enhance future sensory input of a recipient of a sensory prosthesis; and Platz (US 7639828B2) discloses a remote unit with a visual indicator and a wireless communication device for capturing sensory input during an interaction between two or more persons, one of which is using a sensory .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:

                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        13 August 2021